EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Pendorf on 25 May 2021.
The application has been amended as follows: 
	Claim 1: “A Trans Aortic Proximal Aortic Stent-Graft [TAPAS-Graft] System for insertion into a blood vessel, comprising a tubular sheath surrounding a folded, self-expanding stent-graft, both internally and externally, such that a sheath outer wall of the sheath lies against the outside of the self-expanding stent-graft and a sheath inner wall lies against the inside of the self-expanding stent-graft and holds the self-expanding stent-graft folded, 
wherein the self-expanding stent-graft has a proximal end and a distal end, 
wherein the distal end of the self-expanding stent-graft is surrounded by the sheath in a transition from the sheath inner wall to the sheath outer wall, 
wherein the self-expanding stent-graft is provided with an anchor at the proximal end, wherein the self-expanding stent-graft is adapted to being deployed from the proximal end to the distal end of the stent-graft by pulling out the sheath[[.]], and
further comprising a guide in the sheath and releasably connected to the anchor via a release mechanism.
Claim 2: canceled.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments filed 05/17/2021 with respect to the 112 rejections have been fully considered and are persuasive. Therefore, the 112(a) and 112(b) rejections of claims 2-5 have been withdrawn.
Applicant’s arguments filed 05/17/2021 with respect to the rejection of claim 3 by Essinger and Greenan have been considered. Claim 3 has been amended to require the guide located in the sheath, thus the guide is now positively recited in the claim. Essinger and Greenan fail to disclose, teach, or suggest, a guide located in the sheath being releasably connected to the anchor via a release mechanism, wherein the release mechanism is a cord-splint mechanism as now required by amended claim 3. Therefore, the 103 rejection of claim 3 by Essinger in view of Greenan has been withdrawn.
Allowable Subject Matter
Claims 1 and 3-5 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 4, and 5, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a tubular sheath surrounding a folded, self-expanding stent-graft both internally and externally, wherein the distal end of the self-expanding stent-graft is surrounded by the sheath in a transition from the 
Regarding claim 3, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a tubular sheath surrounding a folded, self-expanding stent-graft both internally and externally, wherein the distal end of the self-expanding stent-graft is surrounded by the sheath in a transition from the sheath inner wall to the sheath outer wall, and a guide located in the sheath, the guide being releasably connected to the anchor via a release mechanism, wherein the release mechanism is a cord-splint mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 25, 2021